Citation Nr: 1820790	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  08-04 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for arthralgia of right knee with degenerative joint disease secondary to injury.

2.  Entitlement to higher ratings for limitation of extension of the right knee, rated as 10 percent disabling from July 18, 2013, and as 0 percent disabling (noncompensable) from April 5, 2016.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected right knee and back disabilities, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant served on active duty from July 1959 to December 1959, and from July 1960 to July 1963.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2005 rating decision in which the RO, in Columbia, South Carolina, inter alia, denied the Veteran's claims for increased ratings for his service-connected back and right knee disabilities.  In December 2006, the Veteran filed a notice of disagreement (NOD) with these denials.  A statement of the case (SOC) was issued in January 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2008.  A supplemental SOC (SSOC) was issued in March 2009.  

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Winston-Salem, North Carolina, which certified the appeal to the Board.

In August 2009, the Veteran and his wife testified during a Board video-conference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing has been associated with the claims file.

In January 2010, the Board expanded the appeal to include a claim for a TDIU as a component of the increased rating claims (consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009)), and remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action, the AMC continued to deny each claim (as reflected in a May 2011 SSOC) and returned these matters to the Board for further appellate consideration.

In January 2012, the Board again remanded the claims on appeal to the RO, via the AMC, for compliance with the terms of the Board's prior remand.  After accomplishing further action, the AMC continued to deny each claim (as reflected in a September 2012 SSOC) and returned these matters to the Board for further appellate consideration.

In December 2012, the undersigned Veterans Law Judge granted the motion of the Veteran's representative to advance this appeal on the Board's docket.  See 38 U.S.C. § 7107(a)(2) (2012) and 38 C.F.R. § 20.900(c) (2017).  

In February 2013, the Board granted, in part, and denied, in part, the Veteran's claim for an increased rating for his service-connected low back disability (hence,  this matter is no longer in appellate status).  At that time, the Board also remanded the remaining claims on appeal to the RO, via the AMC, for compliance with the terms of the Board's prior remands.  After accomplishing further action, the AMC granted a separate 10 percent rating for limited extension of the right knee, effective July 18, 2013 (as reflected in an August 2013 rating decision).  The AMC also continued to deny each remaining claim on appeal (as reflected in a November 2013 SSOC) and returned these matters to the Board for further appellate consideration.

In January 2014, in light of the AMC's August 2013 action granting a separate rating for limited extension of the right knee, the Board recharacterized the remaining matters on appeal to include a claim for a higher rating for limitation of extension of the right knee.  In this regard, the Board noted, parenthetically, that the AOJ's action in this regard was consistent with an opinion of VA's General Counsel: VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004) (providing that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint).  The Board also remanded the remaining claims on appeal to the RO, via the AMC, for further development.  After accomplishing further action, the AMC continued to deny each claim (as reflected in a January 2015 SSOC) and returned these matters to the Board for further appellate consideration.

In September 2015, the Board again remanded the remaining claims on appeal to the agency of original jurisdiction (AOJ) for further development.  After accomplishing further action, the AOJ reduced the rating for limitation of right knee extension to a noncompensable (zero percent) rating, effective April 5, 2016 (as reflected in a May 2016 rating decision), continued to deny the claims (as reflected in a May 2016 SSOC) and returned these matters to the Board for further appellate consideration.

In September 2016, in light of the AOJ's May 2016 action concerning the rating for limitation of right knee extension, the Board recharacterized the matter of evaluation of limitation of right knee extension to encompass both ratings assigned, as reflected  on the title page.  The Board also again remanded the remaining claims on appeal to the AOJ for further development.  After accomplishing further action, the AOJ continued to deny the claims (as reflected in a June 2017 SSOC) and returned these matters to the Board for further appellate consideration.

In September 2017, the Board again remanded the remaining claims on appeal to the AOJ for compliance with the terms of the Board's prior remand.  After accomplishing further action, the AOJ continued to deny the claims (as reflected in a January 2018 SSOC) and returned these matters to the Board for further appellate consideration.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.

For reasons expressed below, the remaining claims on appeal are, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further AOJ action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Most recently, in September 2017, the Board remanded the increased rating claims remaining on appeal to the AOJ for compliance with the terms of the Board's prior September 2016 remand, as well as additional development.  In this regard, previously, in the September 2016 Board remand, in light of the decision issued by the United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that the final sentence of 38 C.F.R. § 4.59 requires that VA musculoskeletal examinations include joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing (and, if possible, with range of motion measurements of the opposite undamaged joint)), the Board instructed the AOJ to arrange for the Veteran to undergo another VA knee examination that included range of motion testing of the right knee (expressed in degrees) on both active motion and passive motion and in both weight-bearing and non-weight-bearing.  In addition, the Board instructed the examiner to, among other things, to indicate the point at which pain began, if pain on motion was observed during the examination.  Pursuant to the Board's September 2016 remand, the Veteran underwent a VA knee examination in April 2017; however, the VA examiner failed to provide all requested range of motion measurements in accordance with Correia and to identify at what point noted pain began, as instructed by the Board.  Consequently, in September 2017, the Board found that the AOJ failed to fully or substantially comply with the Board's prior remand instructions, and that a remand of the increased rating claims remaining on appeal was required.

Accordingly, in the September 2017 remand, the Board again instructed the AOJ to arrange for the Veteran to undergo another VA knee examination that included range of motion testing of the right knee (expressed in degrees) on both active motion and passive motion and in both weight-bearing and non-weight-bearing; and to, among other things, indicate the point at which pain began, if pain on motion was observed during the examination.

A review of the claims file reveals that pursuant to the Board's most recent September 2017 remand, the Veteran underwent another VA knee examination in December 2017.  The report of that examination reflects that range of motion measurements were taken for the right knee, and that pain was noted on examination for flexion and extension.  Also, the examiner remarked that there was no evidence of pain on passive motion, non-weight bearing, or weight-bearing.  However, as the same as in the April 2017 VA knee examination report, the December 2017 examiner did not clearly indicate whether the measurements provided were taken on active motion or passive motion, or in weight-bearing or non-weight bearing, and it therefore, again, does not appear that all requested measurements were provided.  See 38 C.F.R. § 4.59 (2017); Correia, 28 Vet. App. at 168-70.  Additionally and likewise, the examiner did not identify at what point pain began for flexion and extension.  See generally, 38 C.F.R. §§ 4.40, 4.45 (2017); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  Given the lack of all necessary findings as outlined by the Court in Correia and the Board in the September 2017 remand, the AOJ again failed to fully or substantially comply with the Board's remand instructions.  Hence, another remand of these matters is required.  See Stegall, 11 Vet. App. at 271.

As regards to the claim for a TDIU, in January 2018, the examiner who conducted the December 2017 VA knee examination provided an opinion, in which he opined that the Veteran would have difficulty obtaining and maintaining employment that required prolonged standing and walking due to chronic right knee pain, but that sedentary employment was feasible because it did not put pressure and weight on his right knee.  The examiner added that the Veteran had pain with prolonged waling and standing, and that he had the aid of a walker for locomotion to prevent pressure on the right knee and to provide stability on the right as well as the left knee.  Significantly, however, this opinion does not contain any discussion whatsoever of the combined functional effects of the Veteran's service-connected right knee and back disabilities.  The Board is mindful that the ultimate question of whether the Veteran is capable of substantial gainful employment is not a medical question, but rather a determination that must be made by an adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a) (2017).  However, as medical examiners are responsible for providing a full description of the effects of a disability upon the person's ordinary activity, to include employment (see Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) and 38 C.F.R. § 4.10 (2017)), the Board finds that further medical opinion that clearly addresses the functional effects of the Veteran's service-connected right knee and back disabilities, both individually and collectively, and the impact on the Veteran's employability, is needed to resolve the TDIU claim on appeal.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In light of all of the above, a new examination and opinion to obtain appropriate knee testing results, as well as complete findings as to the individual and combined functional effects of the Veteran's service-connected right knee and back disabilities-which includes more detailed range of motion testing information, as referenced above, and is based on full consideration of the Veteran's documented medical history and assertions-are needed to resolve the claims remaining on appeal.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of his claims for increased ratings, to include the claim for a TDIU.  See 38 C.F.R. § 3.655(b) (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

While these matters are on remand and prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the VA Medical Center (VAMC) in Hampton, Virginia, and that records from those facilities dated through January 2018 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the Hampton VAMC all pertinent, outstanding records of evaluation and/or treatment of the Veteran since January 2018, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claims on appeal, explaining that he has a full one-year period to respond.  See 38 U.S.C. § 5103(b)(1) (2012); but see 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claims on appeal.  The AOJ's adjudication of the claims should include consideration of whether any, or any further, "staged rating" of the Veteran's right knee disabilities-assignment of different ratings for distinct periods of time, based on the facts found-is appropriate; and adjudication of the claim for a TDIU should include consideration of 38 C.F.R. § 4.16(b).

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Hampton VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since January 2018.  Follow the procedures of 38 C.F.R. § 3.159 as regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received are associated with the claims file, arrange for the Veteran to undergo VA examination for evaluation of his service-connected right knee disabilities, by an appropriate physician.

The contents of the entire, electronic claims file, (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  

All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should conduct range of motion testing (expressed in degrees) of the right knee on both active motion and passive motion and in both weight-bearing and non-weight-bearing.  The same range of motion testing should also be accomplished for the left knee (for comparison purposes).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly so state and explain why.

On range of motion testing, the examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the right knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins. 

In addition, based on examination results and the Veteran's documented history and assertions, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the right knee due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should also indicate whether there is any ankylosis of the right knee and, if so, whether it is favorable or unfavorable and the angle at which the knee is held.

In addition, the  examiner should  indicate whether there is any lateral instability and/or recurrent subluxation in the right knee.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate, or severe.

Also, , based on all examination findings/testing results, and review of the record,  for each service-connected right knee disability, the examiner should clearly indicate whether the claims file reflects any change(s) in the severity of the disability at an point since April 4, 2004 (one year prior to the identified date of filing of the current claim for increase); and, if so, the approximate date(s) of the change(s), and the severity of the disability as of each date.

Finally,  based on all examination findings/testing results, and review of the record, the examiner should fully describe the functional effects of the Veteran's service-connected right knee and back disabilities.

If no service-connected right knee or back disability, alone, is deemed to functionally render the Veteran unemployable, the examiner must consider and discuss the combined functional effects of both disabilities on his ability to perform the physical acts required for gainful employment.

In particular, the examiner should describe what types of employment activities would be limited because of the service-connected right knee and back disabilities, what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent.

In addressing the above, the examiner should consider and discuss all pertinent medical and other objective evidence, and all lay assertions.  The examiner may take into consideration the Veteran's level of education, special training, and work experience, but not his age or any level of impairment cause by disabilities other than the Veteran's service-connected knee and back disabilities.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, supra.

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claims on appeal.  Adjudicate each claim in light of all pertinent evidence (to include all evidence added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the last adjudication) and legal authority (to include, with respect to each  increased rating claim consideration of whether any, or any further, staged rating is e appropriate; and, with respect to the TDIU claim, whether the procedures for referral of the claim for extra-schedular  consideration, pursuant to 38 C.F.R. § 4.16(b), are invoked).

7.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  The AOJ is reminded that this appeal has been advanced on the Board's docket.




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).


